Citation Nr: 1216573	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  09-28 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico
 
 
THE ISSUE
 
Entitlement to service connection for the cause of the Veteran's death.
 
 
REPRESENTATION
 
Appellant represented by:  Puerto Rico Public Advocate for Veterans Affairs
 
 
ATTORNEY FOR THE BOARD
 
G. E. Wilkerson, Associate Counsel
 
 
 
INTRODUCTION
 
The Veteran served on active duty from December 1963 to December 1965.  He died in December 2007.  The appellant is his surviving spouse.
 
This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  
 
In January 2012, the Board denied the claim to reopen the issue of entitlement to service connection for a skin disability for accrued benefits purposes, and remanded the claim for service connection for the cause of the Veteran's death.  The matter has returned to the Board for further appellate review.
 
 
FINDINGS OF FACT
 
1.  At the time of the Veteran's death, service connection was in effect for peripheral neuropathy of the right and left lower extremities (each rated as 20 percent disabling), peripheral neuropathy of the right and left upper extremities (each rated as 10 percent disabling), diabetes mellitus (rated as 10 percent disabling), arteriosclerotic heart disease (rated as 10 percent disabling), and residuals of a left ankle fracture, erectile dysfunction and mild nonproliferative diabetic retinopathy (each rated as noncompensable); the Veteran's combined evaluation was 60 percent.  Subsequent to the Veteran's death, the RO awarded a total disability rating based upon individual unemployability for accrued benefits purposes effective from August 9, 2005.  
 
2.  The Certificate of Death lists the immediate cause of death as multi-organ failure due to or as a consequence of chronic liver disease.  No significant conditions contributing to death but not resulting in the underlying cause were listed. 
 
3.  While the Veteran is presumed to have been exposed to herbicides, to include Agent Orange during his service in the Republic of Vietnam, liver disease/multi-organ failure is not among the disabilities recognized by VA as etiologically related to herbicide exposure.
 
4.  A liver disorder or other organ disorder was not present in service or for many years thereafter, and there is no competent evidence otherwise suggesting a link between a liver or organ disorder and service.

5.  The preponderance of the evidence is against finding that the Veteran's service-connected disabilities contributed substantially or materially to death.  
 
 
CONCLUSION OF LAW
 
A disability incurred during or aggravated by service did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1103, 1110, 1112, 1113, 1310, 1312, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.309, 3.312 (2011).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
I. The Veterans Claims Assistance Act of 2000 
 
The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in correspondence dated in January 2009 and January 2012 of the information and evidence needed to substantiate and complete her claim.  
 
In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that because the RO's adjudication of a claim for dependency and indemnity compensation benefits hinges first on whether a veteran was service-connected for any condition during his lifetime, the notice in such a claim must include, inter alia, a statement of the conditions (if any) for which a veteran was service-connected at the time of his death.  Id. at 352-53.  In this case, while the appellant was not notified of the conditions for which the Veteran was service connected in the January 2008 notice letter, she was provided with this information in the January 2012 letter, and the claim was readjudicated in a February 2012 supplemental statement of the case.  Thus, any timing error was cured and rendered nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).
 
VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim, including medical records, and providing an opportunity for a hearing.  The evidence shows that any VA error in notifying or assisting the appellant does not reasonably affect the fairness of this adjudication.  Indeed, the appellant has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.
 
II.  Analysis
 
The Veteran's December 2007 death certificate states that the immediate cause of death was multi-organ failure due to or as a consequence of chronic liver disease.  No significant conditions contributing to death but not resulting in the underlying cause were listed.
 
At the time of the Veteran's death, service connection was in effect for peripheral neuropathy of the right and left lower extremities (each rated as 20 percent disabling), peripheral neuropathy of the right and left upper extremities (each rated as 10 percent disabling), diabetes mellitus (rated as 10 percent disabling), arteriosclerotic heart disease (rated as 10 percent disabling), residuals of left ankle fracture (rated as 10 percent disabling), and erectile dysfunction and mild nonproliferative diabetic retinopathy (each rated as noncompensable).  The Veteran's combined evaluation was 60 percent.  The Board also notes that, subsequent to the Veteran's death, the RO awarded a total disability valuation based on individual unemployability for accrued benefits purposes for the period from August 9, 2005 to the Veteran's death in December 2007.  
 
The appellant contends, in essence, that the Veteran's death was due to disease incurred as a result of his exposure to herbicides, to include Agent Orange while serving in Vietnam.  
 
Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs (Secretary) has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 Fed. Reg. 57, 586-57, 589 (1996); Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999).

Notwithstanding the foregoing presumption provisions, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, the presumption is not the sole method by which an applicant may show causation, and thereby establish service connection.  
 
Dependency and indemnity compensation benefits are payable to the surviving spouse if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.
 
Service connection for the cause of a veteran's death may be granted if a disability from a disease or an injury incurred in or aggravated by service either caused or contributed substantially or materially to his death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A service-connected disability will be considered as the principal cause of death when the disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). 
 
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 
 
The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 
 
After a thorough review of the record, the Board finds that the Veteran's service-connected disabilities did not cause or contribute substantially or materially to his death. 
 
The Veteran served in the Republic of Vietnam during the Vietnam era.  Thus, he is presumed to have been exposed to herbicides, to include Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii).  The Veteran's cause of death, however-multi-organ failure due to liver disease-is not among the disabilities recognized by VA as associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  Hence, presumptive service connection for the cause of the Veteran's death based on his presumed herbicide exposure is not warranted.
 
As regards service connection for the cause of the Veteran's death on a direct basis, the pertinent evidence includes the Veteran's service treatment records which reveal no complaints, findings or diagnoses of a liver disorder or other organ disorder in service.
 
In addition, there is no evidence of a liver disability for many years following the Veteran's discharge from service.  VA outpatient treatment records dated in February 1989 reflect that the Veteran was diagnosed with moderate diffuse parenchymal liver disease with some congestive splenomegaly.  
 
Later VA treatment records reflect that the Veteran had been a heavy alcohol drinker since the age of 16, and that he quit drinking in 2005.  A July 2005 treatment indicates a history of history of cirrhosis, hypertension, vitiligo, and diabetes mellitus.  
 
In November 2007, the Veteran presented with history of chronic liver disease with associated portal hypertension and esophageal varices.  The Veteran reportedly was in a state of health consisting of free ambulation and self-care until two days prior to treatment, when he started to experience melenic stools, generalized weakness and malaise.  The treating physician noted that the Veteran's symptoms were suggestive of hepatic encephalopathy and gastrointestinal bleeding.  
 
The Veteran was then admitted to an intensive care unit and needed to be intubated for airway protection.  An upper endoscopy was consistent with esophageal varices and portal gastropathy.  A report completed upon the Veteran's death in December 2007 reflects that his admission course was complicated by upper gastrointestinal bleeding, status epilecticus requiring multiple anticonvulsants, and acute renal failure.  The treating physician consulted with the Veteran's family about his poor prognosis, and they signed an order specifying no aggressive measures in the case of cardiopulmonary arrest.  Later in December, treatment providers found the Veteran unresponsive with no pulse and no respiratory effort, and he was declared dead.  As noted above, the Veteran's December 2007 death certificate lists the immediate cause of death as multi-organ failure due to or as a consequence of chronic liver disease.  
 
The Veteran's claims file was reviewed by a VA physician in July 2011 for an opinion on the cause of death.  The physician noted that the Veteran was service-connected for diabetes mellitus and associated complications of arteriosclerotic heart disease and peripheral neuropathies of the upper and lower extremities.  The physician also noted that the Veteran had a history of chronic liver disease with cirrhosis secondary to ethanolism and upper gastrointestinal bleeding status post esophageal varices banding.  The physician reviewed the medical records surrounding the Veteran's death and noted that the Veteran was hospitalized in November 2007 with a diagnosis of upper gastrointestinal bleeding and encephalopathy with multiple complication and required mechanical ventilation.  Hepatic encephalopathy, acute renal failure, and seizures were also present.   In view of these conditions listed during hospitalization, and the fact that the Veteran's cause of death was found to be liver disease with multi-organ failure, the VA physician found it less likely than not that service-connected diabetes mellitus and its complications materially contributed toward his death.
 
In sum, none of the competent evidence supports a finding of a medical relationship between the Veteran's military service and the liver disease and multi-organ failure that caused his death, to include his history of in-service herbicide exposure.  Further, in the only pertinent medical opinion of record, i.e., the July 2011 VA report states that after a thorough review of all pertinent evidence of record, a physician found that it was less likely than not that the Veteran's service-connected diabetes and related complications contributed to his death.  Thus, the only competent opinion of record does not support the claim, and neither the appellant nor her representative has presented or identified any medical opinion or other competent evidence that, in fact, supports the appellant's claim.
 
The Board considered the appellant's sincerely held belief that the Veteran's death was related to a disability of service origin.  As a lay person, the appellant is competent to report on that which she has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Here, however, the question of etiology of the Veteran's death goes beyond a simple and immediately observable cause-and-effect relationship.  As such, she is not competent to render an opinion of etiology as to the medical cause of her husband's death.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  
 
For the reasons and bases expressed above, the Board concludes that the preponderance of the evidence is against entitlement to service connection for the cause of the Veteran's death.  As the preponderance of the evidence is against the appellant's claim, entitlement to service connection for cause of the Veteran's death must be denied.
 
 
ORDER
 
Entitlement to service connection for the cause of the Veteran's death is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


